DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1, 4, 7-10, 12-16, 18-22, 25, 33, 35, 37, 38, 51 and 72-95 are pending upon entry of amendment filed on 7/22/21.

Claim 1, 4, 7-10, 12-16, 18-22, 25, 33, 35, 37, 38, 51 and 72-95 readable upon acetate buffer, poloxamer, as elected species are under consideration in the instant application.

3.	IN light of Applicant’s amendment to the claims filed on 7/22/21, the rejections under 35 U.S.C.112(b), statutory double patenting rejection and 35 U.S.C.102 (see sections 5-8 and 10 of the office action mailed on 3/22/21) has been withdrawn.

4.	The following rejections remain.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

7.	Claim(s) 1, 4, 7-10, 12-16, 18-22, 25, 33, 35, 37, 38, 51 and 72-95  are rejected under 35 U.S.C. 103(a) as being unpatentable over  U.S. Pub. 2013/00209465 (IDS reference, of record) for the reasons set forth in the office action mailed on 3/22/21.

The ‘465 publication teaches pharmaceutical compositions comprising an antibody at 100mg/ml, methionine, 80mM of arginine, 250mM of 1,2 propandiol (Examples 1-3) at pH 5.

The antibody includes human, monoclonal, fragments and therapeutic antibodies as well as adalimumab ([0026-0030]), methionine concentration at 1-5mM (examples 1-3), in the presence of various surfactants (Examples 3-4) and benzylalkonium chloride ([0041-0043]).  The administration method includes injections ([0043]).  

Given that the reference teaches the various excipients at difference concentrations, Tables 1-12 further disclose 150mM sodium chloride, sodium lactate 100mM, as well as poloxamer ([0042]) and preservatives, it is prima facie obvious to combine excipients each of which is taught by the prior art to be useful for the same purpose in order to form compositions that is to be used for the same purpose as taught by the prior art. In re Kerkhoven 205 USPQ 1069, CCPA 1980, See MPEP 2144.06.  

Therefore, claimed invention as a hole was prima facie obvious to one of ordinary skilled in the art at the time the invention was made, as evidenced by reference, especially in the absence to the contrary.

Applicant’s response filed on 7/22/21 has been fully considered but they were not persuasive.



Unlike Applicant’s assertion, the examples 3-4 and tables 8-11 teach the reduction of aggregates upon combining 1,2 propandiol and EDTA with PEI with fresolimumab at 100mg/ml.  This is readable upon claimed invention as the claimed invention does not exclude PEI.  The EDTA of 25mM with 250mM of 1, 2-propandiol showed the rejection of aggregates (note Table 8). 

Therefore, there is a reasonable expectation of success and motivation to combine the reference and the rejection is maintained.

8.	Claims 1, 4, 7-10, 12-16, 18-22, 25, 33, 35, 37, 38, 51 and 72-95  are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2013/00209465 (IDS reference, of record) in view of U.S.Pub 2008/0112953 (IDS reference, of record) for the reasons set forth in the office action mailed on 3/22/21.

The teachings of the ‘465 publication have been discussed, supra.

The disclosure of the ‘465 publication differs from the instant claimed invention in that it does not teach the use of acetate buffer and sucrose and/or concentrations of preservatives as in claims 29 and 38 of the instant application. 

The ‘953 publication teaches the use acetic acid (1-100mM), 2.6 % glycerol, 0.004% polysorbate as well as upto 10% sucrose (Example 1, embodiments, claims 1-68) in antibody formulations to reduce aggregates and extend stability (p. 13-16).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known excipient concentrations and combinations that are suitable for antibody as in ‘953 publications into the antibody compositions taught by the ‘465 publication. 



From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 7/22/21 has been fully considered but they were not persuasive.

Applicant has asserted that there is no motivation to combine the references and no reasonable expectation of success in combining the references as the recited in the claimed invention.  Applicant has further asserted that the ‘465 publication teaches the PEI.

In light of the discussion above in sections 6-7 of this office action, the combination of the references remains obvious and the rejection is maintained.

9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 1, 4, 7-10, 12-16, 18-22, 25, 33, 35, 37, 38, 51 and 72-95  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Application No. 16/491,500

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘500 application recites a pharmaceutical composition comprising antibody, acetate buffer, EDTA, glycerol, arginine and amino acids.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

11.	Claims 1, 4, 7-10, 12-16, 18-22, 25, 33, 35, 37, 38, 51 and 72-95  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Application No. 16/491,506

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘506 application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.



As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

12.	Claims 1, 4, 7-10, 12-16, 18-22, 25, 33, 35, 37, 38, 51 and 72-95  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-16, 18-22, 25, 29, 33, 35, 37, 38 and 51 of U.S. Application No. 16/552,682

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘506 application recites a pharmaceutical composition comprising antibody, acetate buffer, glycerol, arginine and methionine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

13.	Claims 1, 4, 7-10, 12-16, 18-22, 25, 33, 35, 37, 38, 51 and 72-95  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-16, 18-22, 25, 29, 33, 35, 37, 38 and 51 of U.S. Application No. 16/487,990.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘500 application recites a pharmaceutical composition comprising antibody, acetate buffer, EDTA, glycerol, arginine and amino acids.



As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, the double patenting rejection is maintained.

14.	No claims are allowable.

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
Technology Center 1600
September 1, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644